762 N.W.2d 490 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Phillip McCRARY, a/k/a Phillip Lamar McCrary, Defendant-Appellant.
Docket No. 138014, COA No. 280085.
Supreme Court of Michigan.
March 23, 2009.

Order
On order of the Court, the application for leave to appeal the November 13, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
HATHAWAY, J., not participating.
Justice HATHAWAY recuses herself and will not participate in this case as she was the presiding trial court judge. See MCR 2.003(B).